IN THE
                              TENTH COURT OF APPEALS



                                      No. 10-21-00100-CV

                        EX PARTE BONNIE ALLEN THOMAS


                                      Original Proceeding

                               From the 18th District Court
                                  Johnson County, Texas
                              Trial Court No. DC-D202000937


                               MEMORANDUM OPINION


        Petitioner’s Emergency Application for the Extraordinary Writ of Habeas Corpus

is denied.


                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis1
Petition denied
Opinion delivered and filed May 21, 2021
[OT06]


1
 The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.